Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00751-CV

                      THE UNITED INDEPENDENT SCHOOL DISTRICT,
                                      Appellant

                                                  v.

                               U.S. TRAILER RELOCATORS, LLC,
                                           Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2016-TXA-000111-D1
                         Honorable Elma T. Salinas Ender, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 1, 2017

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM